    Case 6:20-cv-00800-ACC-LRH Document 1 Filed 05/08/20 Page 1 of 5 PageID 1


                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

ALLEN GREER,

        Plaintiff,                                     CASE NO.:

v

PRO CUSTOM SOLAR, LLC
dlbla MOMENTUM SOLAR,

        Defendant.


                                           COMPLAINT

        Plaintiff, ALLEN GREER ("Plaintiff'), by and through his undersigned counsel, hereby

files this Complaint against Defendant, PRO CUSTOM SOLAR, LLC dlbla MOMENTUM

SOLAR, a Florida limited liability company ("Defendant") and states as follows:

                                      NATURE OF ACTION
        '1.      This is a civil action for damages for violations of the Fair Labor Standards Act of

1938,29 U.S.C. $201, et seq. ("FLSA") and unpaid wages under Florida Common Law and                    $


448.08 of the Florida Statutes (2020).

                                  JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction over Plaintiff s claims under the FLSA

pursuantto 28 U.S.C. $ 1331and29 U.S.C. $201et seq. This Courthas supplemental jurisdiction

over Plaintiff s claim under Florida's Common Law and $ 448.08 as that claim arises out of the

same common nucleus of operative facts as do     Plaintiff s federal claims.   See 28 U.S.C. $ 1367.

        3.      The venue of this Court over this controversy is proper pursuant to 28 U.S.C.          $


1391 because a substantialpart of the events or omissions giving rise to   Plaintiff s claims occurred

in Orange     County, Florida which lies in the Middle District      of Florida, Orlando Division.
 Case 6:20-cv-00800-ACC-LRH Document 1 Filed 05/08/20 Page 2 of 5 PageID 2

Defendant employed Plaintiff within Orange County and have conducted substantial, continuous,

and systematic commercial activities within Orange County.     All of the substantial   events giving

rise to these claims, including the unlawful employment practices of Defendant arose in Orange

County, Florida, which lies in the Middle District of Florida, Orlando Division. Further, Defendant

resides in Orange County, Florida.

                                            PARTIES

       4.      Plaintiff is an individual residing in Florida and a former employee of Defendant.

Plaintiff was engaged in interstate commerce or engaged in the production of goods for interstate

commerce as those terms are broadly defined by the FLSA throughout his employment with

Defendant.

       5.      Defendant Solar is a Florida limited liability company with its principal address in

Orlando, Orange County, Florida. Defendant Solar is an enterprise engaged in commerce or in the

production of goods for commerce as dehned by the FLSA and was Plaintiff s employer as that

term is defined under the FLSA.

                                             FACTS

       6.      Plaintiff began employment with Defendant on or about February 27,2018.

       7   .   Plaintiff was a non-exempt hourly employee with an hourly rate of $18.00.

       8.      Plaintiff often performed work for Defendant that was compensable time under the

FLSA but was not paid for the time.

       9.      Plaintiff also often worked hours in excess of forty (40) per workweek without

being compensated time and one-half for those hours.

       10.     For example, forthe first approximately eight (8) months, Plaintiff was required to

clock in at 6:30 a.m. but immediately clock back out to perform compensable work including

loading of a truck and receiving direction from his supervisors. He would then regularly commute


                                                2
    Case 6:20-cv-00800-ACC-LRH Document 1 Filed 05/08/20 Page 3 of 5 PageID 3

to a supply store approximately 45 minutes away from the Shop, purchase and load supplies, and

then travel to the job site in Tampa, Florida. It was at the time of his arrival to the Tampa job site,

and never before, that he was allowed to clock back in.

         1   1.   Under the Fair Labor Standards Act ("FLSA"), all of the time spent loading the

truck, receiving direction from his supervisors, traveling to a supply store, purchasing and loading

materials, and then driving to the Tampa job site is compensable time. However, Defendant failed

to pay Plaintiff for this time, which should have been calculated at his overtime rate.

         12.      During the same time period, Plaintiff was also not paid for the time he spent

traveling back to the Shop in Orlando from Tampa. He was forced to clock out at the Tampa job

site before beginning his travels back to Orlando. But once back in Orlando he performed

compensable time by cleaning the truck, partially stocking        it for the next   day, and receiving

direction from his supervisors. All ofthis time, including the travel time, is also compensable under

the FLSA and Defendant failed to pay it to Plaintiff which should have been calculated at his

overtime rate.

.       13.       During the same time period, one-half of an hour was always deducted from

Plaintiffs time records daily for a lunch break that he never was allowed to take. Accordingly,

under the FLSA, he is also owed this time at his overtime rate.

        14.       Further, at the time of his separation from the company, he was owed approximately

$2,160.00 in accrued PTO that was not paid to him.

        15.       Plaintiff objected to Defendant's refusal to consistently pay his hourly wages for

his work or a lawful overtime rate for hours worked in excess of forty (a0) in any given workweek.

        16.       Plaintiff ultimately resigned from his job.

        17.       Plaintiff has incurred damages from Defendant's unlawful acts.




                                                    J
 Case 6:20-cv-00800-ACC-LRH Document 1 Filed 05/08/20 Page 4 of 5 PageID 4

        18.    Plaintiff has retained the law firm of Bogin, Munns & Munns, P.A. to represent him

in this matter and has agreed to pay said firm a reasonable attomey's fee for its services.

        19.    All conditions precedent to the filing of this action   have been   fulfilled by Plaintiff

or waived by Defendant.

                                            COUNT     I
                     VIOLATION OF THE OVERTIME PROVISIONS
                        OF THE FAIR LABOR STANDARDS ACT

       20.     Plaintiff re-alleges and incorporates by reference all allegations contained in

paragraphs l-19, supra.

       21.     Throughout Plaintiffs employment, Defendant repeatedly and willfully violated

the FLSA by failing to consistently compensate Plaintiff at a rate not less than one and one-half

times the regular rate at which he was employed for hours greater than forty (a0) in any given

workweek.

       22.     As a direct and proximate result of Defendant's acts, Plaintiffhas suffered damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for the following:

       A.      Unpaid overtime wages found to be due and owing;

       B.      An additional equal amount as liquidated damages;

       C.      Prejudgment interest in the event liquidated damages are not awarded;

       D.      A reasonable attorney's fees and costs; and

       E.      Such other relief as the Court deems just and equitable;

                                 COUNT II
                  UNPAID WAGES UNDER FLORIDA COMMON LAW

       23.     Plaintiff re-alleges and incorporates by reference all allegations contained in

paragraphs I-19, supra.

       24.     This is an action brought pursuant to Florida Common Law as a wages owed claim.



                                                 4
 Case 6:20-cv-00800-ACC-LRH Document 1 Filed 05/08/20 Page 5 of 5 PageID 5

        25.    The parties had an oral agreement that Defendant would pay Plaintiff an hourly

wage for all work performed.

       26.     Defendant has breached that agreement by failing and refusing to pay Plaintiff for

all hours performed for Defendant.

       27.     This constitutes unpaid wages under Chapter 448.08, Florida Statutes (2020) and

Florida common law.

       28.     Pursuant to Chapter 448.08, Florida Statutes (2020), Plaintiff is entitled to an award

of its reasonable attorney fees upon prevailing in this action.

       WHEREFORE, Plaintiff demands judgment against Defendant for damages, prejudgment

interest, together with costs of suit and a reasonable attorney's fee, along with any such other and

further relief as the Court may deem proper.

                                     JURY TRIAL DEMAND

       Plaintiff demands a jury trial on all issues so triable


                                               /s/ John [tr/. Bolanovich
                                               John W. Bolanovich
                                               Fla. BarNo. 143707
                                               Bogin, Munns & Munns, P.A.
                                               Gateway Center
                                                1000 Legion Place, Suite 1000
                                               Orlando, FL 32801
                                               (P.O. Box 2807, Orlando, FL32802)
                                               Telephone: (407) 578-1334
                                               Facsimile: (407) 578-2181
                                               Primary E-mail: jbolanovich@boginmunns.com
                                               Secondary E-mail: bmmservice@boginmunns.com
                                               Alternate E-mail: blewis@boginmunns.com
                                               Counsel for Plaintiff




                                                  5
